 

Case 1:19-cv-07485-GBD Document 31 Filed 04/21/20 Page 1 of 1

Michael Faillace & Associates, P.C.

Employment and Litigation Atto he

ys

   
   
 
 
 
 

60 East 42 Street, Suite 4510

a Telephone: (212) 317-1200
New York, New York 10165 4 ce rs
oh ASS :

Facsimile: (212) 317-1620

michael @faillacelaw.com 2 sf \

gta’ April 21, 2020
ans pen

BY ECF
Hon. Judge George B. Darffels SO ORDERE}-

United States District Judge ;
Daniel Patrick Moynihan ble B Darul

United States Courthouse

 

500 Pearl St. ‘Gegrge Boas USDJ.
New York, NY 10007-1312 Dated: Nee bl)

 

Re: Candido Cano et al v. Xing Fu, Inc. et al.;

Case No. 19-cv-07485-GBD
Your Honor:

I am an attorney with the office of Michael Faillace & Associates, attorneys for Plaintiffs in the
above-referenced matter. I write to respectfully request a 30-day extension to submit the motion for

settlement approval, which is currently due on April 24, 2020. This is the second request of its kind and is
submitted on consent.

The parties have been working diligently to finalize the settlement agreement, but anticipate
needing more time to complete it and obtain signatures. As such, the parties respectfully request that the
deadline to submit the motion for settlement approval be adjourned by thirty days.

Respectfully Submitted,
/s/Michael Faillace
Michael Faillace

Michael Faillace & Associates, P.C.
Attorneys for Plaintiffs

Certified as a minority-owned business in the State of New York

 

 
